Citation Nr: 9902771	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of shell fragment wounds of the  
right leg.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic peripheral neuropathy of the right 
leg, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a January 1993 rating action 
of the RO.  The Board first remanded the case in November 
1995 for further development.  In an October 1996 rating 
decision, the RO assigned a separate 10 percent rating for 
post-traumatic peripheral neuropathy of the right leg as a 
residual of the service-connected shell fragment wound, 
effective on September 18, 1992.  In a December 1996 
statement, the veteran disagreed with that evaluation.  

The case was returned to the Board in July 1997 when it was 
determined that a second remand was required.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  The veterans residuals of the shell fragment wounds of 
the right lower extremity are now shown to have involved a 
penetrating wound of Muscle Group XI of the right calf and a 
penetrating wound of Muscle Group XVII of the right thigh; 
there were no fractures in the right lower extremity.  

3.  The residuals of the shell fragment wound to the right 
calf are shown to include separately ratable muscle and nerve 
damage.  

4.  The muscle damage to the right calf is not shown to 
involve more than moderate injury to Muscle Group XI or to be 
productive of significant functional impairment since the 
veteran ambulates well and has good muscle strength; the 
residual scarring is shown to be well healed and nontender.  

5.  The service-connected peripheral neuropathy is shown to 
be manifested by pain from the calf down into the foot, but 
is not productive of symptoms reflective of moderate 
incomplete paralysis of the superficial peroneal nerve.  

6.  The residuals of the shell fragment wound to right thigh 
are not shown to involve more than moderate injury to Muscle 
Group XVII.  



CONCLUSIONS OF LAW

1.  A separate 10 percent rating is warranted for the 
service-connected residuals of the shell fragment wound of 
the right calf.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.55, 4.56, 4.72 (1996); 38 C.F.R. 
§§ 4.7, 4.40, 4.55, 4.56, 4.59, 4.73 including Diagnostic 
Code 5311 (1998).  

2.  A separate 20 percent rating is warranted for the 
service-connected residuals of the shell fragment wound of 
the right thigh.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.55, 4.56, 4.72 (1996); 38 
C.F.R. §§ 4.7, 4.40, 4.55, 4.56, 4.59, 4.73 including 
Diagnostic Code 5317 (1998).  

3.  The criteria for the assignment of an increased rating 
for the service-connected post-traumatic peripheral 
neuropathy of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.102, 4.7, 4.14, 4.21, 4.120, 4.123, 4.124, 4.124a including 
Diagnostic Codes 8521, 8522, 8523, 8621 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

A careful review of the service medical records shows that, 
in June 1969, the veteran sustained penetrating shell 
fragment wounds of the right lower extremity and scalp.  A 
physical examination conducted upon transfer to a hospital 
from a medical unit revealed findings of clean debrided 
fragment wounds of the right calf and right lateral thigh.  
It was reported that the veteran had some decreased ability 
to flex the right foot because of the wound to the right leg.  
The wounds were then secondarily closed.  The veteran 
underwent physiotherapy to increase dorsal flexion and 
achieved a very satisfactory result.  The veteran had 
also complained of decreased hearing of six months duration 
and was evaluated for that complaint.  In July 1969, the 
veteran was discharged and considered fit for full duty; 
however, he was placed on restricted duty profile due to a 
high frequency hearing loss.  

The veteran was examined by VA in July 1970 at which time he 
complained that his right leg had been bothering him.  
The examiner noted that no records were available to review.  
A physical examination revealed that the wound to the right 
upper thigh was well healed, with no defect in the fascia or 
muscle.  There was no retraction of the wound on use of the 
abductors or other muscles.  The wound to the right lower leg 
was described as longitudinal along the course of the soleus 
muscle.  It was slightly tender on deep pressure.  There was 
no defect in the fascia or muscle loss.  The veteran 
demonstrated full range of motion of the right lower 
extremity in all directions equal and normal with that on the 
left.  The examiner noted that this included motion of the 
hip, knee and ankle and all movements of the toes and feet, 
with no evidence of weakness against resistance.  The 
pertinent diagnoses were those of shell fragment wound, right 
lateral upper thigh, healed, no clinical residuals and shell 
fragment wound right lower leg, posterior aspect, slightly 
tender on deep pressure, no functional disability.  

X-ray studies of the right upper thigh revealed findings of a 
Y-shaped metallic foreign body measuring 3 x 5 mm. in size, 
lying lateral to the upper third of the right femur.  Studies 
of the right lower leg revealed two metallic foreign bodies 
measuring 2 x 3 mm. and 3 x 4 mm. lying posterior to the 
tibia and fibula.  

In a September 1970 rating decision, the RO granted service 
connection and assigned a 10 percent rating for residuals 
shell fragment wounds right leg, with retained foreign body 
and slight tenderness, effective on February 21, 1970.

In an August 1982 rating action, the RO reviewed an August 
1982 VA examination report which included diagnoses of scars, 
characterized as asymptomatic, and reduced the rating to a 
noncompensable level, effective on November 1, 1982.

The veteran's claim for increase was received in September 
1992.

The veteran was afforded VA examinations in November 1992 to 
determine the current severity of the residuals of the 
service-connected shell fragment wound.  An examination for 
scars noted that he had no complaints referable to those 
scars and the diagnoses included those of scar, right hip 
area, secondary to shell fragment wound asymptomatic and 
shell fragment wound scar posterior aspect right leg, not 
disfiguring.  

The report of an orthopedic examination included a review of 
the history of the veteran's shell fragment wound and his 
current complaints.  The veteran reported pain and numbness 
starting over the dorsum of the right foot and extending up 
the right leg to the thigh.  He indicated that the pain was 
made worse by driving a vehicle in which he had to keep 
pressure on a pedal with the right foot.  He had not sought 
treatment for these complaints. 

The examiner noted that the veteran walked well, with no 
limp.  The scars described in the prior examination were 
noted, but neither was fixed or tender.  Knee and ankle jerks 
were active and equal, and there were no areas of hypalgesia 
in either lower extremity.  X-ray studies revealed the 
presence of two metallic foreign bodies in the right proximal 
lower leg somewhat medially.  One in the soft tissue 
posteromedial to the upper part of the right tibia, 
approximately 13 cm below the tibial plateau; the other 
located adjacent to the medial portion of the proximal tibia 
approximately14 cm below the tibial plateau.  The diagnosis 
was that of shell fragment wound right leg with retained 
foreign bodies.

When the Board initially reviewed the veteran's appeal in 
November 1995, it was noted that additional medical evidence 
was needed in order to determine the severity of the 
residuals of the service-connected shell fragment wound.  

The veteran presented to a VA examination in December 1995 
with complaints of numbness of the foot and leg, to the knee, 
after driving or standing one hour.  A physical examination 
revealed that the veteran walked well, with no limp.  He had 
a stocking-type hypalgesia to pin prick over the right leg, 
but did not include the lateral aspect of the foot.  The 
veteran was able to pronate and supinate his feet and had a 
normal range of motion of the ankles; there was no deformity 
of the feet.  The veteran was able to walk on his heels and 
toes and could squat.  He had good dorsalis pedis and 
posterial tibial pulses present in both feet.  The diagnosis 
was that of residual shell fragment wound and retained 
foreign bodies in the right leg, manifested by numbness of 
right foot and leg.

The report of a December 1995 neurological examination 
included the veteran's recitation of the history of his right 
leg disability.  The veteran reported that he had experienced 
intermittent numbness and paresthesia over the right lower 
extremity since the time of the in-service injury; however, 
those symptoms had become worse over the past several years.  
The veteran reportedly did not notice significant weakness of 
the lower extremities as he did not fall during walking and 
could climb steps.  The veteran reportedly had leg aches on 
prolonged standing or walking and numbness and paresthesia on 
driving distances.  The veteran indicated that he achieved 
some relief with other-the-counter pain medications, but did 
not take those medications regularly.  He was still working 
regularly.  

A physical examination revealed strong flexion of the thighs 
and leg and extension of the legs, with fair dorsiflexion of 
the ankles.  Strength of the lower extremities was reported 
as 5/5.  Sensation was intact to pin over both thighs and the 
left leg.  The veteran had intact pin sensation over both 
feet.  He had moderate decreased pin sensation over the 
medial and posterior aspects of the right leg and intact pin 
sensation over the lateral aspect of the right leg.  Deep 
tendon reflexes showed +3 knee jerks and 0-+1 ankle jerks on 
both sides.  The veteran was able to walk normally, on 
tiptoes and heels slowly.  There was no tenderness on 
pressure over the right leg.  His right leg measured 29-
6/10cm, at 10cm below the knee cap; the leg, measured 30-
5/10cm.  

The diagnoses were those of status-post shrapnel wound of the 
right leg and post-traumatic mild peripheral neuropathy, 
affecting the right leg.  The examiner commented that apart 
from the intermittent numbness, paresthesia and aches over 
the right leg, no focal or definite neurological deficit was 
noted.  The veteran could still walk well and had good 
strength of the right lower extremity; however, he did have 
residual numbness affecting the medial and posterior aspects 
of the right leg.  

In an October 1996 rating decision, the RO reviewed the most 
recent VA examination reports and assigned a separate 10 
percent rating for post-traumatic peripheral neuropathy of 
the right leg, effective on September 18, 1992.  In a 
statement received in December 1996, the veteran disagreed 
with that evaluation.  

When the case was returned to the Board in July 1997, it was 
noted that the examinations of record did not provide 
specific information relative to the presence or extent of 
muscle injury or residual scars.  The Board remanded the case 
in order to afford the veteran the necessary examinations to 
obtain that information.  

The report of an August 1997 VA orthopedic examination 
included the examiners comment that he had previously 
examined the veteran in November 1992 and December 1995 and 
this present examination included a review of the claims 
folder.  The veteran complained of numbness in the right 
anterior ankle, extending to the toes, after standing, 
walking or driving for long periods.  After a while, that 
numbness reportedly became painful.  The veteran had no 
complaints regarding shell fragment wound scars and the 
examiner noted that the scars were not painful or tender.  

A physical examination revealed that the initial wound 
involved penetration of the gastrocnemius and soleus muscles 
of Muscle Group XI.  The upper thigh wound was inferior to 
the greater trochanter and the examiner noted that the 
fragment probably penetrated the iliotibial tract of 
Muscle Group XVII.  There was a 2 x 3cm slightly depressed 
scar on the right upper thigh, laterally, inferior to the 
greater trochanter which was movable and not tender or 
painful.  There was a very faint 3cm linear scar at the 
lower one third of the right leg posteriorly which was not 
tender or fixed.  There were no adhesions, muscle herniation 
or damage to the tendons noted.  Strength was good in knee 
extension and flexion and dorsiflexion and plantar flexion of 
the ankle.  The veteran reported that, sitting in a chair 
with his foot on the floor and knee flexed, had caused some 
aching in the leg, extending down to the ankle and foot.  
Following review of the November 1992 x-ray studies, the 
diagnoses were those of shell fragment wound of the right 
thigh, Muscle Group XI, lateral thigh and shell fragment 
wound of the right leg, Muscle Group XI with probable 
peroneal nerve damage.  The examiner commented that there was 
a functional loss of the use of the right leg due to pain.  
The scars were neither symptomatic nor painful.  The examiner 
noted that the muscle damage was not significant, but the 
veteran probably had nerve damage to the peroneal nerve 
in the right leg.  

The report of an August 1997 VA neurological examination 
included the veteran's report of his pertinent medical 
history and complaints.  An examination of motor power of the 
lower extremities revealed strong flexion of the thighs and 
fair flexion and extension of the legs.  The veteran had fair 
dorsiflexion and plantar extension of the ankles with right 
lower extremity strength of 4-5/5.  A sensory examination 
showed intact pin sensation over the right thigh and right 
foot and decreased pin sensation over the posterior aspect of 
the right leg.  The veteran had intact pin sensation over the 
medial and lateral aspects of the right leg and the left 
lower extremity.  Deep tendon reflexes showed +3 knee jerks 
an both sides, +1 right ankle jerk and +1-2 left ankle jerk.  
The veteran had mild to moderate tenderness on pressure over 
the mid-right posterior leg.  The veteran was able to walk 
fairly well, on tiptoes and heels slowly.  The right leg 
measured 28cm at 12 cm below the knee cap and the left leg 
measured 29.5cm at the same level.  The diagnostic impression 
was that of status-post gunshot wound over the right leg 
and right thigh.  Consider post-traumatic peripheral 
neuropathy affecting the right leg.  The examiner noted 
that aside from his subjective pain, numbness and paresthesia 
over the right leg, there was no apparent significant 
weakness of the right lower extremity.  The veteran was still 
able to walk fairly well on short distances during the 
examination.  The report of a March 1998 EMG study noted the 
veteran's history and included the diagnostic impression of 
peripheral polyneuropathy.  

VA outpatient treatment reports do not include any treatment 
or complaints referable to the issues on appeal.  


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that these matters have been 
adequately developed for the purpose of appellate review.  

In rating the severity of the residuals of the service-
connected shell fragment wounds of the right leg, the RO has 
given consideration to criteria pertaining to nerve damage 
and scars.  The veteran is presently assigned a 10 percent 
rating for post-traumatic peripheral neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8621 (1998) 
and a noncompensable rating for scars of the right leg with 
retained foreign bodies under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The Board remanded the case in July 1997 in order to obtain 
an opinion as to which muscle groups had been affected by the 
in-service shell fragment wounds.  While the report of the 
December 1997 VA examination and the diagnosis offered seem 
somewhat inconsistent, it appears that the damage was to 
Muscle Groups XI and XVII.  The examiner specifically 
identified the muscles affected in the right lower leg, but 
offered a more general description of the muscles affected in 
the right thigh.  In addressing the veteran's claims for 
increase, the Board will consider whether separate ratings 
under the diagnostic codes pertaining to muscle damage are 
appropriate.  

The Board notes that the criteria for evaluating muscle 
injuries was changed, effective on July 3, 1997.  Therefore, 
if muscles for which ratings may be applied are found to have 
been affected, adjudication of a claim for an increase must 
now include consideration of both the old and the new 
criteria, with those most favorable to the veteran being 
used.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The principles of combined ratings for muscle injuries are 
contained in 38 C.F.R. § 4.55.  The pertinent provisions in 
effect prior to July 3, 1997 provide that muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.  38 C.F.R. § 4.55(g) (1996).  

Under 38 C.F.R. § 4.55(a) (1998), a muscle group injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  

The factors to be considered in the evaluation of muscle 
disabilities are contained in 38 C.F.R. § 4.56.  Under the 
version of 38 C.F.R. § 4.56 in effect prior to July 3, 1997, 
a slight disability of the muscle was a simple wound of 
muscle without debridement, infection, or effects of 
laceration.  The service medical records would show a record 
of a wound of slight severity or relatively brief treatment 
and return to duty and healing with good functional results.  
There would be no consistent complaints of cardinal symptoms 
of muscle injury or painful residuals.  Objectively, the 
medical evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

A moderate disability of muscles was a through and through or 
deep penetrating wound of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds. 
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there would be indications on palpation of moderate 
loss of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to June 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the version in effect on July 
3, 1997 is set forth hereinbelow.  

38 C.F.R. § 4.56(b) (1998) provides that a through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(d) 
(1998).  Slight disability of muscles is described as a 
simple wound of muscle without debridement or infection, with 
service department record of superficial wound with brief 
treatment and return to duty; healing with good functional 
results; no cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  Objective 
findings of minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of muscles is described as through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history would 
include service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings consist of entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1998).

38 C.F.R. § 4.56(d)(3) (1998) describes moderately severe 
disability of muscles as through and through or deep 
penetrating wounds by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  The 
history and complaint includes service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings consist of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Under 38 C.F.R. § 4.72 (1996), a through and through injury 
with muscle damage is always at least a moderate injury, for 
each group of muscles damaged.  


Shell fragment wound, Muscle Group XI.  The service medical 
records show that the veteran suffered a shell fragment wound 
to the right calf, which was apparently of a penetrating 
nature and was debrided and secondarily closed.  His original 
complaints included decreased ability to flex the right foot.  
The veteran was discharged to duty in approximately three 
weeks.  The report of a July 1970 VA examination noted two 
retained foreign bodies lying posterior to the tibia and 
fibula; there was no defect in the muscle fascia and no 
muscle loss noted.  

The veteran presently has complaints of numbness and pain in 
the right foot and leg, up to the knee, particularly after 
standing or driving for extended periods of time.  Physical 
examination has revealed that the veteran was able to pronate 
and supinate his feet and had a normal range of motion of the 
ankles, with no deformity of the feet.  The recent diagnoses 
have included those of residual shell fragment wound and 
retained foreign bodies in the right leg, manifested by 
numbness of right foot and leg and status post shrapnel wound 
of the right leg and post-traumatic mild peripheral 
neuropathy, affecting the right leg.  

Diagnostic Code 5311 provides criteria for rating muscle 
injuries to Muscle Group XI, which include muscles of the 
calf.  The triceps surae (gastrocnemius and soleus), 
identified on VA examination as the muscle affected in this 
case, performs the function of propulsion and plantar flexion 
of the foot.  A slight disability of Muscle Group XI warrants 
a noncompensable evaluation.  A moderate disability warrants 
the assignment of a 10 percent evaluation; moderately severe 
disability, 20 percent; and a severe disability, 30 percent 
rating.  

As noted, the veteran sustained a shell fragment wound to the 
right calf with retained foreign bodies, manifested by 
numbness of the right foot.  The Board notes that such an 
injury is considered a penetrating wound which is now shown 
to be characterized as an injury of moderate severity in 
this case and warrants the assignment of a 10 percent rating 
under the revised version of 38 C.F.R. § 4.56, as well as 
under 38 C.F.R. § 4.72, in effect prior to June 3, 1997.  

The Board notes that the principles of combining ratings 
require that muscle ratings will not be combined with those 
for peripheral nerve paralysis unless the injuries affect 
entirely different functions.  The regulations are 
essentially the same in both the old and new rating criteria.  
The Board has compared the functions of the peroneal nerve as 
outlined in 38 C.F.R. § 4.124a, Diagnostic Codes 8521 and 
8522 to the functions of Muscle Group XI as outlined in 
38 C.F.R. § 4.73 (both the old and new versions) and finds 
that they do affect entirely different functions.  The 
specific muscle group identified affects propulsion and 
plantar flexion of the foot.  The peroneal nerve affects 
dorsiflexion and eversion of the foot.  As such, separate 
ratings for nerve and muscle damage are for application.  

In order to justify a rating higher than 10 percent for 
moderate muscle injury, the medical evidence would have to 
show that the level of disability is moderately severe.  
Under both the old and new versions of 38 C.F.R. § 4.56 the 
medical evidence would have to show entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  A review of the evidence does not 
show that the veterans wounds resulted in moderately severe 
disability or worse.  In fact, there has be no loss muscle or 
defect in the fascia and the veteran has retained good 
strength in the right leg.  

The Board has also considered the provision of 38 C.F.R. 
§ 4.40 under which functional loss or weakness due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant, is deemed a serious disability.  
The December 1997 VA examination included the examiners 
opinion that the veteran suffered functional loss of use of 
the right leg due to pain; however, the Board finds that the 
evidence shows that the pain is related to the peripheral 
neuropathy and should be considered in evaluating that 
condition.  To do so here, would constitute pyramiding.  
38 C.F.R. § 4.14.  The medical evidence indicated normal 
range of motion of the right leg and normal muscle strength.  
As such, the evidence does not provide a basis for a separate 
compensable rating under 38 C.F.R. §§ 4.40 and 4.45.   DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  


Post-traumatic peripheral neuropathy.  The medical evidence 
of record now includes opinions offered in connection with VA 
examinations which indicate that the veteran likely suffered 
damage to the peroneal nerve; however, apart from the 
intermittent numbness, paresthesia and aches over the right 
leg, there was no focal or definite neurological deficit 
noted and no apparent significant weakness of the right lower 
extremity.  

The RO has recently rated the veterans service-connected 
right lower extremity disability to include a 10 percent 
rating under Diagnostic Code 8621 for neuritis, which is 
rated analogous to the provisions for paralysis of the common 
peroneal nerve.  Under Diagnostic Code 8521, a 10 percent 
rating is warranted for mild, incomplete paralysis of the 
common peroneal nerve.  The only clinical evidence 
identifying the nerve involved is the report of the VA 
examination in August 1997, at which time the examiner 
suspected damage to the peroneal nerve causing pain and 
numbness down into the right foot.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

With regard to peripheral nerve injuries, the term 
incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

With regard to the external popliteal nerve (common 
peroneal), mild, incomplete paralysis warrants a 10 percent 
evaluation; moderate, incomplete paralysis warrants a 20 
percent evaluation; and severe, incomplete paralysis warrants 
a 30 percent evaluation.  Complete paralysis of the external 
popliteal nerve, with symptoms to include foot drop and 
slight droop of the first phalanges of all toes and inability 
to dorsiflex the foot, warrants a 40 percent evaluation.  38 
C.F.R. § 4.124a, including Diagnostic Code 8521.  

With regard to the superficial peroneal nerve, mild 
incomplete paralysis warrants a noncompensable evaluation; 
moderate, incomplete paralysis warrants a 10 percent 
evaluation; and severe, incomplete paralysis warrants a 20 
percent evaluation.  Complete paralysis of the superficial 
peroneal nerve, with eversion of the foot weakened, warrants 
a 30 percent evaluation.  38 C.F.R. § 4.124a, including 
Diagnostic Code 8522.  

With regard to the anterior tibial nerve (deep peroneal), 
mild, incomplete paralysis warrants a noncompensable 
evaluation; moderate, incomplete paralysis warrants a 10 
percent evaluation; and severe, incomplete paralysis warrants 
a 20 percent evaluation.  Complete paralysis of the anterior 
tibial nerve, with dorsal flexion of foot lost, warrants a 30 
percent evaluation.  38 C.F.R. § 4.124a, including Diagnostic 
Code 8523.  

The objective medical evidence of record demonstrates that 
the manifestations associated with the service-connected 
shell fragment wound residuals are subjective pain, numbness 
and paresthesia over the right leg, with no apparent 
significant weakness of the right lower extremity.  The 
service medical records documenting the original injury did 
not include any comments referable to nerve impairment.  The 
veteran has demonstrated full range of motion of the right 
lower extremity and is able to walk well.  Although one 
examiner commented that the veteran suffered functional loss 
of use of the right leg due to pain, the Board notes that the 
physician did not offer any explanation for that findings.  
In addition, the Board finds that the objective medical 
evidence of record does not support that conclusion.  In the 
Boards opinion, the evidence of record does not support the 
assignment of an increased evaluation based on neurological 
impairment.  As the veteran has not been shown to have a 
deficit which could be characterized as moderate, a higher 
rating is not warranted.  


Shell fragment wound, Muscle Group XVII.  The service medical 
records document an injury to the right thigh which 
apparently was of penetrating nature and was debrided and 
secondarily closed.  A VA examination conducted shortly after 
separation from service characterized the wound to the right 
upper thigh as well healed, with no defect in the fascia and 
none of the muscle.  The veteran demonstrated full range of 
motion of the right leg, including the hip, with no evidence 
of weakness against resistance.  There was no retraction of 
the wound on use of the abductors or other muscles.  X-ray 
studies revealed the presence of a retained foreign body.  

The most recent VA examinations include a description of the 
in-service wound as being inferior to the greater trochanter, 
with a fragment which probably penetrated the iliotibial 
tract.  There were no adhesions noted or muscle herniation.  
Strength was good in knee extension and flexion.  

Diagnostic Code 5317 provides criteria for rating injuries to 
Muscle Group XVII which includes muscles of the pelvic girdle 
group.  Those muscles function to abduct the thigh, elevate 
the opposite side of the pelvis, and tension of the fascia 
lata and iliotibial band.  A slight disability of Muscle 
Group XVII warrants a noncompensable evaluation.  A moderate 
disability warrants the assignment of a 20 percent rating; 
moderately severe, 40 percent; severe, 50 percent.  

The Board finds that the veteran is now shown to have likely 
suffered a muscle wound injury of the right thigh which more 
nearly approximates to that of moderate severity so as to 
warrant the assignment of a 20 percent rating under both the 
old and new rating criteria.  The medical evidence of record 
does not disclose that the veteran has residual disability 
sufficient to warrant a finding of moderately severe.  
Specifically, there is no loss of muscle substance or 
strength and the veteran has full range of motion of the 
right leg, including the hip.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; however, the objective clinical evidence 
does not warrant an increased evaluation due to functional 
impairment manifested by painful use, weakness or other 
related symptomatology of the veteran's right upper thigh 
muscles, to include decreased endurance, excess fatigability 
and incoordination.  See DeLuca, supra.  The complaints of 
pain have been related to the nerve damage and rated under 
that code.  To consider those same manifestations here would 
constitute pyramiding.  38 C.F.R. § 4.14.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath, supra, and the Board has 
applied all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  



ORDER

An increased rating for the service-connected post-traumatic 
peripheral neuropathy of the right leg is denied.  

A separate 10 percent rating for the service-connected shell 
fragment wound residuals of the right calf is granted, 
subject to the regulations governing the payment of monetary 
benefits.  

A separate 20 percent rating for the service-connected shell 
fragment wound residuals of the right upper thigh is granted, 
subject to the regulations governing the payment of monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  



- 2 -
